DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bending of the polishing surface, grooves of the polishing pad, a cleaning and polishing solution supply, a wafer support, a motor, and a polishing arm must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 8, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding Claims 7 and 13, the term “a bending of the polishing surface” is indefinite for failing to explain intended structure of the polishing surface.  It is unclear in light of the instant application’s drawings and specifications if the term “bending of the polishing surface” is due to the pad resting on a curved polishing arm or if the polishing pad is varying in thickness.  Figure 2 of instant applications drawings shows the polishing pad as flat yet laying on a surface that increases in height yet the specifications [0031] alludes to the pad varying in thickness.  An example of the pad resting on a curved surface is apparent in Fig. 1 of Marmillion (5,934,977).  Examiner is unclear at the intent of the claims and cannot apply art rejections to claims 7 and 13 at this point in time. 
Claim 8 is rejected due to being dependent upon claim 7.
Regarding Claim 2
Claim 12 recites the limitation "the second material" and “the third material” but fails to have proper antecedent basis in preceding claims.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (2004/0055223) and Roy (2008/0207100).  
Regarding Claim 1, Ono teaches A wafer cleaning and polishing pad (Ref. 41, Fig. 1c, [0141]) comprising: 
a pad (Ref. 42, Fig. 1c, [0141]) having a polishing surface (Ref. 43, Fig. 1c, [0141]) 
wherein the polishing surface comprises a first material having a Shore D hardness ([0060]) and a static coefficient of friction ranging from 0.01 to 0.6 ([0048] teaches that the polishing pad should have a static coefficient of friction less than 1.49).  One of ordinary skill in the art would be able to use the teachings of Ono to configure the first material to have a static coefficient of friction ranging from 0.01 to 0.6.  
Ono fails to explicitly teach the first material having a Shore D hardness ranging from 50 to 80.  Roy teaches the manufacturing and method of using a polishing pad with a polishing surface for a CMP and can be considered analogous art because the polishing pads are generally consistent with the claimed invention. Roy teaches having a Shore D hardness ranging from 50 

Regarding Claim 4, Ono as modified teaches the limitations of claim 1, as described above, and Ono further teaches at least one of a middle layer (Ref. 44, Fig. 1c, [0141]) and a base (Ref. 45, [0141], Fig. 1c), 
wherein the base comprises a second material ([0061] describes how different layers are made of different materials), and 
wherein the middle layer comprises a third material ([0061] explains how the middle layer is made of a different material to the polishing surface.)
having a lower surface hardness [0060] and a higher coefficient of friction [0178] than the first material.  Ono teaches that the middle layer should have a lower surface hardness than the polishing layer [0060].  Additionally, Ono teaches that the coefficient of friction of the polishing pad should be 1.27 or less.  Using the teachings of Ono, one of ordinary skill in the art would be able to configure the middle layer to have a lower surface hardness and a higher coefficient of friction.

Regarding Claim 5, Ono as modified teaches the limitations of claim 4, as described above, and Roy further teaches wherein the second material or the third material has a static coefficient of friction ranging from 0.4 to 1.5.  Roy teaches the concept of the polishing pad to be within the designated range of 0.001 to 0.5 by adding a solid lubricant material to minimize the coefficient of friction and without sacrificing removal rate ([0148] teaches that the pad can be manufactured to have a coefficient of friction between 0.001 and 0.5).  Therefore, one of 


Regarding Claim 14, Ono teaches A method of cleaning and polishing a wafer, comprising:
providing a pad (Ref. 42, Fig. 1c, [0141]) having a polishing surface (Ref. 43, Fig. 1c, [0141]), wherein the polishing surface comprises a first material having a Shore D hardness ([0060]) and a static coefficient of friction ranging from 0.01 to 0.6 ([0048] teaches that the polishing pad should have a static coefficient of friction less than 1.49).  One of ordinary skill in the art would be able to use the teachings of Ono to configure the first material to have a static coefficient of friction ranging from 0.01 to 0.6.  
Ono fails to explicitly teach a first wafer surface and the first material having a Shore D hardness ranging from 50 to 80.  Roy teaches the manufacturing and method of using a polishing pad with a polishing surface for a CMP and can be considered analogous art because the polishing pads are generally consistent with the claimed invention. Roy teaches  providing a first wafer surface (Ref. 66, Fig. 3, [0083]) and 28DM_US 164079300-1.095714.0796P20182972US00095714-0796having a Shore D hardness ranging from 50 to 80 ([0190] teaches that the shore hardness of the polishing surface is typically 45D-75D).  Therefore, one of ordinary skill in the art would be able to configure the Shore D hardness range from 50 – 80 for first material to allow for better removal rates.
Regarding Claim 15, Ono as modified teaches the limitations of claim 14, as described above, and Roy further teaches wherein the contacting the first wafer surface includes rotating the wafer or the pad with respect to each other so as to clean or polish the first wafer surface (Fig. 3).  

Regarding Claim 19, Ono as modified teaches the limitations of claim 14, as described above,  and further teaches wherein the pad comprises at least one of one of a middle layer (Ref. 44, Fig. 1c, [0141]) or a base (Ref. 45, [0141], Fig. 1c), 
wherein the base comprises a second material ([0061] describes how different layers are made of different materials), and 
wherein the middle layer comprises a third material ([0061] explains how the middle layer is made of a different material to the polishing surface) having a lower surface hardness [0060] and a higher coefficient of friction [0178] than the first material.  Ono teaches that the middle layer should have a lower surface hardness than the polishing layer [0060].  Additionally, Ono teaches that the coefficient of friction of the polishing pad should be 1.27 or less.  Using the teachings of Ono, one of ordinary skill in the art would be able to configure the middle layer to have a lower surface hardness and a higher coefficient of friction.  

Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy (2008/0207100) in view of Ono (2004/0055223).  
Regarding Claim 9, Roy A wafer cleaning and polishing chamber (Ref. 50, [0083], Fig. 3), comprising: 
a cleaning and polishing solution supply (Ref. 54, Fig. 3, [0083]); 
a wafer support (Ref. 62, Fig. 3, [0083]); 
a motor configured to spin the wafer support; 
a polishing arm (Ref. 60, Fig. 3, [0083]) ; and 
a wafer cleaning and polishing pad (Ref. 56, Fig. 3, [0083]) fixed to the polishing arm, 

Roy fails to explicitly teach a static coefficient of friction ranging from 0.01 to 0.6, a polishing pad that includes a pad and polishing surface wherein the polishing surface comprises a first material having a Shore D hardness and a static coefficient of friction ranging from 0.01 to 0.6.  Ono teaches a polishing pad with multiple layers and can be considered analogous art because the polishing pads are generally consistent with the claimed invention.  Ono teaches a wafer cleaning and polishing pad (Ref. 41, Fig. 1c, [0141]) comprising:
wherein the wafer cleaning and polishing pad includes a pad (Ref. 42, Fig. 1c, [0141]) having a polishing surface (Ref. 43, Fig. 1c, [0141]), and wherein the polishing surface comprises a first material having a Shore D hardness and a static coefficient of friction ranging from 0.01 to 0.6 ([0048] teaches that the polishing pad should have a static coefficient of friction less than 1.49).  One of ordinary skill in the art would be able to use the teachings of Ono to configure the first material to have a static coefficient of friction ranging from 0.01 to 0.6.  Therefore, one of ordinary skill in the art would be able to configure the static coefficient of friction for the polishing surface and first material to be between the ranges of 0.01 to 0.6 to minimize coefficient of friction without sacrificing removal rate.  

Regarding Claim 11, Roy as modified teaches the limitations of claim 9, as described above, and Ono further teaches wherein the pad further comprises at least one of a middle layer (Ref. 44, Fig. 1c, [0141]) or a base (Ref. 45, [0141], Fig. 1c), 

wherein the middle layer comprises a third material ([0061] explains how the middle layer is made of a different material to the polishing surface.)
having a lower surface hardness [0060] and a higher coefficient of friction [0178] than the first material.  Ono teaches that the middle layer should have a lower surface hardness than the polishing layer [0060].  Additionally, Ono teaches that the coefficient of friction of the polishing pad should be 1.27 or less.  Using the teachings of Ono, one of ordinary skill in the art would be able to configure the middle layer to have a lower surface hardness and a higher coefficient of friction

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ono as modified as applied to claim 1 above, and further in view of Kerprich (2012/0282849).
Regarding Claim 2, Ono as modified teaches the limitations of claim 1, as described above, and but fails to teach the polishing surface includes a plurality of grooves with a varying groove depth.  Kerprich teaches a polishing pad can have grooves with groove depths that may increate with increasing distance from the center of the polishing pad and can be considered analogous art because the polishing pads are generally consistent with the claimed invention.  Kerprich teaches wherein the polishing surface includes a plurality of grooves ([0023] describes the polishing pad to have grooves) with a varying groove depth ([0078] describes that different grooves depths) from center of the pad to an edge of the pad ([0078).   Kerprich further teaches that groove patterns are used to help provide a reservoir for slurry used in the CMP operation.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the plurality .  

Claim 3 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ono as modified as applied to claim 1 above, and further in view of Kazuno (2013/0012106).
Regarding Claim 3, Ono as modified teaches the limitations of claim 2, as described above, and but fails to teach wherein the first material is a fluoropolymer.  Kazuno teaches a polishing pad for use in a CMP polisher and can be considered analogous art because the polishing pads are generally consistent with the claimed invention.  Kazuno teaches wherein the first material is a fluoropolymer selected from the group consisting of a polyvinylfluoride, polyvinylidene fluoride, polyethylenedifluoride, polytetrafluoroethylene, perfluoroalkoxy polymer, fluorinated ethylene- propylene copolymer, polyethylenetetrafluoroethylene, polyethylenechlorotrifluoroethylene, and a mixture thereof ([0030] describes the polishing pad can be made of suitable polymers including polytetrafluoroethylene).  Therefore, it would have been obvious to one of ordinary skill in the art to make the polishing pad, as taught by Roy, with the material polyvinylidene, as taught by Kazuno, to improve abrasion resistance.  

Regarding Claim 18, Ono as modified teaches the limitations of claim 14, as described above, and but fails to teach wherein the first material is a fluoropolymer.  Kazuno teaches a polishing pad for use in a CMP polisher and can be considered analogous art because the polishing pads are generally consistent with the claimed invention.  Kazuno teaches wherein the polishing surface comprises a fluoropolymer selected from the group consisting of a polyvinylfluoride, polyvinylidene fluoride, polyethylenedifluoride, polytetrafluoroethylene, perfluoroalkoxy polymer, fluorinated ethylene- propylene copolymer, polyethylenetetrafluoroethylene, .  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roy as modified as applied to claim 9 above, and further in view of Kazuno (2013/0012106).
Regarding Claim 10, Ono as modified teaches the limitations of claim 2, as described above, and but fails to teach wherein the first material is a fluoropolymer.  Kazuno teaches a polishing pad for use in a CMP polisher and can be considered analogous art because the polishing pads are generally consistent with the claimed invention.  Kazuno teaches wherein the first material is a fluoropolymer selected from the group consisting of a polyvinylfluoride, polyvinylidene fluoride, polyethylenedifluoride, polytetrafluoroethylene, perfluoroalkoxy polymer, fluorinated ethylene- propylene copolymer, polyethylenetetrafluoroethylene, polyethylenechlorotrifluoroethylene, and a mixture thereof ([0030] describes the polishing pad can be made of suitable polymers including polytetrafluoroethylene).  Roy teaches that the polishing surface can be made up of a variety of materials including polyvinyls [0092] but fails to explicitly teach the specific fluropolymers; a polyvinylfluoride, polyvinylidene fluoride, polyethylenedifluoride, polytetrafluoroethylene, perfluoroalkoxy polymer, fluorinated ethylene- propylene copolymer, polyethylenetetrafluoroethylene, polyethylenechlorotrifluoroethylene, and a mixture thereof.  Therefore, it would have been obvious to one of ordinary skill in the art to make the polishing pad, as taught by Roy, with the material polyvinylidene, as taught by Kazuno, to improve abrasion resistance.  

Claim 6 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ono as modified as applied to claim 1 and 14 above, and further in view of Yun (2006/0240749).
Regarding Claim 6, Ono as modified teaches the limitations of claim 2, as described above, but fails to teach the second material is a polyvinyl chloride and the third material is a polyurethane.  Yun teaches a polishing pad for use in a CMP polisher and can be considered analogous art because the polishing pads are generally consistent with the claimed invention.  Yun teaches wherein the second material is a polyvinyl chloride ([0040], Ref. 901, Fig. 9) and the third material is a polyvinyl alcohol or a polyurethane ([0040], Fig.9, Ref. 901 & 902). Yun teaches that a layer of a polishing pad for use in CMP is made of PVC and taches that the layers can be used to cushion selected areas of a polishing pad.   Therefore one of ordinary skill in the art would be able to configure the second material of the polishing pad, as taught by Roy as modified, can be made up of a polyvinyl chloride, as taught by Yun, to help provide cushion to the polishing pad while maintaining a flat rigid layer provided by the third material.

Regarding Claim 20, Ono as modified teaches the limitations of claim 19, as described above, but fails to teach the second material is a polyvinyl chloride and the third material is a polyurethane.  Yun teaches a polishing pad for use in a CMP polisher and can be considered analogous art because the polishing pads are generally consistent with the claimed invention.  Yun teaches wherein the second material is a polyvinyl chloride ([0040], Ref. 901, Fig. 9) and the third material is a polyvinyl alcohol or a polyurethane ([0040], Fig.9, Ref. 901 & 902). Yun teaches that a layer of a polishing pad for use in CMP is made of PVC and taches that the layers can be used to cushion selected areas of a polishing pad.   Therefore one of ordinary skill in the art would be able to configure the second material of the polishing pad, as taught by Roy as .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ray as modified as applied to claim 9 above, and further in view of Yun (2006/0240749).
Regarding Claim 12, Roy as modified teaches the limitations of claim 9, as described above, and further teaches the second or third material has a static coefficient of friction ranging from 0.4 to 1.5.  Roy teaches the concept of the polishing pad to be within the designated range of 0.001 to 0.5 by adding a solid lubricant material to minimize the coefficient of friction and without sacrificing removal rate ([0148] teaches that the pad can be manufactured to have a coefficient of friction between 0.001 and 0.5).  Therefore, one of ordinary skill in the art would be able to configure the static coefficient of friction for the polishing surface and first material to range from 0.01 to 0.6 to minimize coefficient of friction without sacrificing removal rate.
Roy fails to teach explicitly the second material is a polyvinyl chloride and the third material is a polyurethane.  Yun teaches a polishing pad for use in a CMP polisher and can be considered analogous art because the polishing pads are generally consistent with the claimed invention.  Yun teaches wherein the second material is a polyvinyl chloride ([0040], Ref. 901, Fig. 9) and the third material is a polyvinyl alcohol or a polyurethane ([0040], Fig.9, Ref. 901 & 902). Yun teaches that a layer of a polishing pad for use in CMP is made of PVC and taches that the layers can be used to cushion selected areas of a polishing pad.  Therefore one of ordinary skill in the art would be able to configure the second material of the polishing pad, as taught by Roy as modified, can be made up of a polyvinyl chloride, as taught by Yun, to help provide cushion to the polishing pad while maintaining a flat rigid layer provided by the third material.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ono as modified as applied to claim 14 above, and further in view of Chang (2008/0194076). 
Regarding Claim 16, Ono as modified teaches the limitations of claim 14, as described above, but fails to teach a backside surface of the wafer having a photoresist coating on an opposite surface of the wafer.  Chang teaches a process related to wafers and CMP polishing and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to create a better polishing pad for a wafer.  Chang further teaches wherein the first wafer surface is a backside surface of the wafer having a photoresist coating (Ref. 240, Fig. 4, [0018]) on an opposite surface of the wafer (Fig. 4).   Chang teaches the photoresist coating to help expose the dielectric layers and target region aligned to the plurality of top conductive features of the wafer.   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wafer surface, as taught by Roy, with the photoresist coating, as taught by Change, to help better align and direct conductive features of the wafer.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ono as modified as applied to claim 14 above, and further in view of Tawarazako (2018/0105428). 
Regarding Claim 17, Ono as modified teaches the limitations of claim 14, as described above, but fails to teach supplying a liquid to the first wafer surface during contacting.  Tawarazako teaches that a liquid slurry can be applied to wafers and semiconductor devices during CMP polishing and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to effectively polish a wafer. 
Tawarazako teaches supplying a liquid ([0001] describes dispersion liquid for CMP polishing) to the first wafer surface during the contacting ([0001]), wherein the liquid comprises 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the liquid, as taught by Roy, with the liquid mixture comprising of deionized water, isopropanol, acetone, and mixtures thereof, as taught by Tawarazako, to improve surface accuracy. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robinson (6,090,475), Kramer (2002/0182868), Lawing (2003/0139122), Eguchi (2004/0053042), Iijima (2005/0097727), Kim (2008/0014838), and Li (2013/0012108) teach polishing pads for use in a CMP machine and can be considered analogous art because the structure is generally consistent with the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        	



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723